Citation Nr: 1210595	
Decision Date: 03/22/12    Archive Date: 03/30/12

DOCKET NO.  09-26 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for left knee disability, to include as secondary to service connected left hip and/or cervical spine disability.

3.  Entitlement to service connection for lumbar spine disability, to include as secondary to service connected left hip and/or cervical spine disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from May 1991 to July 1995, and also had service in the Army National Guard.

These matters come before the Board of Veterans' Appeals (Board) from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  In that decision, the RO, among other things, denied entitlement to service connection for bilateral hearing loss disability, left knee disability, and lumbar spine disability.

In December 2011, the Veteran testified during a hearing at the RO before the undersigned; a transcript of that hearing is of record.

The issue of entitlement to service connection for lumbar spine disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran does not have a hearing loss disability of either ear as defined in VA law and regulations.

2.  The Veteran does not have left knee disability due to a disease or injury in service or caused or aggravated by a service connected disability.



CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in or aggravated by service and an organic disease of the nervous system may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2011).

2.  Left knee disability was not incurred in or aggravated by service and is not proximately due to, the result of, or aggravated by service connected disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a February 2008 pre-rating letter, the RO notified the Veteran of the evidence needed to substantiate the claims for entitlement to service connection for bilateral hearing loss disability and left knee disability.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  In any event, the February 2008 letter complied with this requirement.

The Veteran has substantiated his status as a veteran.  The Veteran was notified of all other elements of the Dingess notice, including the disability rating and effective date elements of his claims, in the February 2008 letter. 

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment records (STRs) and all of the identified post-service private and VA treatment records.  The Veteran referred during the hearing to private chiropractic records from shortly after service that might be outstanding and the record was held open for him to locate and submit such records, but no such records were submitted.  The discussion below reflects that records from the Dynamic Chiropractic Clinic have been obtained.

The Board notes that there is no separation examination report in the envelope containing the STRs.  The Veteran requested a copy of his separation report from the National Personnel Records Center (NPRC),  but the NPRC indicated that it did not have this document.  Thus, even assuming that a separation examination was conducted and the report is not in the claims file, any further requests to the NPRC for this document would be futile, and the RO was not required to take additional action pursuant to its duty to assist.  38 C.F.R. § 3.159(c)(2) (VA will end efforts to obtain Federal efforts if it concludes further efforts to obtain records would be futile).  It is not clear whether the separation examination report is missing or one was never created.  To the extent that it is considered missing, the Board will consider its duty to provide reasons and bases for its findings and conclusions, and to consider carefully the benefit-of-the-doubt rule, to be heightened.  Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).

The Veteran was also afforded VA-authorized examinations as to his bilateral hearing loss disability and left knee disability claims.  For the reasons stated below, these examinations were adequate. 

Finally in this regard, during the December 2011 Board hearing, the undersigned explained the issues and informed the Veteran that he should submit any potentially relevant evidence in his possession in support of his claims, in particular evidence linking current disability to a disease or injury in service, and held the record open for 30 days in order to allow him to do so.  This action supplemented VA's compliance with the VCAA and, to the extent that 38 C.F.R. § 3.103 was applicable to Board hearings in December 2011, complied with this regulation.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010); 76 Fed. Reg. 52572 (Aug. 23, 2011) (clarifying that 38 C.F.R. § 3.103 does not apply to Board hearings).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claims for entitlement to service connection for bilateral hearing loss disability and left knee disability are  thus ready to be considered on the merits.

Analysis

As an initial matter, the Board notes that the Veteran did not engage in combat with the enemy.  Therefore, the combat provisions of 38 U.S.C.A. § 1154 (West 2002) are not applicable.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including sensorineural hearing loss disability, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101(3), 1112(a)(1); 38 C.F.R. §§ 3.307(a), 3.309(a).  See also Memorandum, Characterization of High Frequency Sensorineural Hearing Loss, Under Secretary for Health, October 4, 1995 (sensorineural hearing loss is an organic disease of the nervous system).

Service connection is also warranted on a secondary basis when a Veteran has disability that is proximately due to, the result of, or aggravated by a service connected disability.  38 C.F.R. § 3.310(a),(b).

Whether service connection is claimed on direct, presumptive, or secondary basis, a necessary element for establishing such a claim is the existence of a current disability.  See Degmetich v. Brown, 104 F.3d 1328 (1997) (holding that section 1110 of the statute requires the existence of a present disability for VA compensation purposes); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  The Veteran filed his claims for entitlement to service connection for bilateral hearing loss disability and left knee disability in December 2007.

There are also specific requirements regarding what constitutes a hearing loss disability under VA law.  The threshold for normal hearing is from 0 to 20 decibels. Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The only post service audiological examination results are those in the July 2008 VA-authorized audiological examination report.  On that examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
20
20
25
LEFT
25
20
15
20
30

Maryland CNC speech recognition scores were 96 percent in the right ear and 100 percent in the left ear.  The VA examiner indicated that the examination revealed that the Veteran had no hearing problems and that there was no diagnosis with regard to bilateral hearing loss, there was no diagnosis because there was no pathology to render a diagnosis.

The July 2008 VA-authorized examination reflects that the Veteran did not have a hearing loss disability of either ear, as the auditory thresholds were less than 26 decibels and speech recognition scores were above 94 percent in each ear.  There is no evidence to the contrary during the appeal period.

While as a general matter the Board must consider whether a veteran's particular disability is the type of disability for which lay evidence is competent, Kahana v. Shinseki, 24 Vet. App. 428, 433, n. 4 (2011), in the case of whether hearing loss constitutes a disability, the applicable regulation reflects that specific audiometric test scores must be used to make this determination.  Consequently, while the Veteran is competent to testify to his in-service noise exposure and current hearing difficulties, he is not competent to establish that he has a current hearing loss disability under VA law.  Moreover, the Veteran has not reported that any doctor diagnosed him with a hearing loss disability pursuant to the applicable regulation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (lay evidence can be competent and sufficient to establish a diagnosis of a condition when the layperson is reporting a contemporaneous medical diagnosis).

Although it is not required that he meet the standard of disability during service, the Board has considered the service records.  On the December 1990 enlistment report of medical history, the Veteran indicated that had or previously had ear trouble, and elaborated that he had tubes in his ears at age 5.  The ears were normal on examination.  On a May 1991 "Airborne Qualification" examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
6000
RIGHT
10
5
5
5
10
15
LEFT
10
10
0
15
10
25

A December 1991 STR indicates that the Veteran suffered a right ear injury but had no hearing loss.  As none of the records establish the presence of a hearing loss disability in either ear during service, a chronic disease was not identified during service.  Similarly, there is no evidence that sensorineural hearing loss arose within the one year presumptive period.

For the foregoing reasons, the preponderance of the evidence reflects that the Veteran does not have a hearing loss disability of either ear as such disability is defined in the applicable regulation.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim for entitlement to service connection for a bilateral hearing loss disability must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).

In addition, the Veteran claims that he has current left knee disability due to a left knee injury in parachute jump school, that he wore a brace, that he fell on a couple of runs because of his knee.  He also referred to cumulative effects of parachute jumping and also noted his other service-connected orthopedic disabilities (the Veteran is service connected for cervical spine disability and left hip tendonitis).  The Board finds that entitlement to service connection for left knee disability on a secondary basis has thus been raised by the evidence of record and will be considered below.  See Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009) (in direct appeals, all filings must be read in a liberal manner).

As explained by the Federal Circuit, in order for a veteran to qualify for entitlement to compensation under the pertinent statutes and regulations pertaining to direct service connection, a veteran must prove existence of a disability, and one that has resulted from a disease or injury that occurred in service.  See Sanchez-Benitez v. Principi, 259 F.3d 1356, 1361-1362 (2001).  The secondary service connection regulation requires disability caused or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a),(b). 

The Veteran's statements that he injured his left knee in parachute jumps and he sustained additional damage running is competent and consistent with the circumstances of his service, as his service records reflect that he was an infantryman and took the airborne qualification examination.  See 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a) (each disabling condition for which a veteran seeks service connection must be considered based on factors including the basis of places, types, and circumstances of service as shown by service record).  The STRs do not contain any notations regarding left knee complaints, symptoms, treatment, or diagnoses, but the Veteran indicated in his written statements and during the Board hearing that he was told not to complain about aches and pains in service.  The Board finds the Veteran's testimony to be credible in this regard.  The Veteran's statements are also supported by December 2007 buddy statements indicating that the Veteran injured his knee and wore a knee brace.  The Board also finds the Veteran's testimony of continuity of left knee symptomatology, specifically, pain, since service to be credible.  However, the Veteran must nevertheless show that he has current left knee disability due to disease or injury in service or caused or aggravated by a service-connected disability.  See Savage, 10 Vet. App. at 497 (evidence, though not necessarily medical, of relationship between current disability and continuity of symptomatology required to establish service connection); 38 C.F.R. § 3.310(a),(b) (requiring some relationship between current disability and service-connected disability).  See also Sanchez-Benitez, 259 F.3d at 1362 (without factual finding of nexus between current neck pain and in-service neck trauma, Federal Circuit could not reach the question of whether veteran's current pain was statutorily compensable).

There are two medical opinions as to the nature of the Veteran's current left knee symptoms.  In a December 2007 letter, Dr. Thompson, a chiropractor, indicated that the Veteran had left knee tendonitis.  A January 2008 Dynamic Chiropractic Clinic note indicates that orthopedic examination was positive for left knee tendonitis.  In contrast, the physician who conducted the July 2008 VA-authorized examination noted the Veteran's report of left knee injury in service from parachute training and his report of weakness, stiffness, giving way, lack of endurance, and fatigability, as well as pain for the previous 17 years.  On examination, the left knee showed no signs of edema, effusion, weakness, tenderness, redness, heat, subluxation, or guarding of movement, locking pain, genu recurvatum, or crepitus.  Range of motion was a normal 0 to 140 degrees, and was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  See 38 C.F.R. § 4.71, Plate II (2011).  Anterior and posterior cruciate stability tests, medial and lateral collateral ligaments stability tests, and medial and lateral meniscus tests of the left knee were all within normal limits.  Neurological examination of the lower extremities showed that motor and sensory function were within normal limits and left knee jerk was 1+.  Left knee X-ray was normal.  In the diagnosis section, the physician indicated that with regard to the claimed left knee disability, there was no diagnosis because there was no pathology to render a diagnosis.

The Board is required to weigh the medical evidence before it.  Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)).  In this case, Dr. Thompson's letter and the private treatment note indicate that the Veteran has left knee tendonitis and the VA-authorized examination report indicates that all examination findings were normal and that there was no pathology to render a diagnosis.  The July 2008 VA-authorized examination report contains more detailed examination findings on which the diagnosis was based, and the Board therefore accords more weight to the opinion of the physician who prepared the report that there is no pathology underlying the Veteran's complaints of left knee symptoms including pain.  Thus, the weight of the medical evidence reflects that the current left knee symptoms experienced by the Veteran have no underlying pathology.  As there is no underlying pathology, it cannot be said that any current disability is due to disease or injury in service or caused or aggravated by service connected disability.  Moreover, while the Veteran is competent and credible to report his in-service left knee injury, continuity of symptomatology, and current left knee symptoms including pain, he is not competent to opine as to whether the current symptoms are due to underlying pathology such as disease or injury in service or service connected disability.  Testimony as to such underlying pathology is testimony as to an internal medical process that extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer"); Kahana v. Shinseki, 24 Vet. App. 428, 433, n. 4 (2011) (noting impropriety of the Board categorically discounting lay testimony and requiring the Board to determine, on a case by case basis, whether a veteran's particular disability is the type of disability for which lay evidence is competent).  Moreover, even assuming that the Veteran's testimony is competent in this regard, the probative value of the diagnosis of the physician who conducted the July 2008 VA-authorized examination, which was based on detailed examination findings, is greater than that of the veteran's more general lay assertions.

For the foregoing reasons, the weight of the competent evidence is against a finding that the Veteran has current left knee disability due to disease or injury in service or caused or aggravated by service-connected disability.  The benefit of the doubt doctrine is therefore not for application and the claim for entitlement to service connection for left knee disability, to include as secondary to service connected left hip or cervical spine disability, must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Fagan, 573 F.3d at 1287.


ORDER

Entitlement to service connection for bilateral hearing loss disability is denied.

Entitlement to service connection for left knee disability, to include as secondary to service connected left hip and/or cervical spine disability, is denied.

REMAND

In his written statements and during the Board hearing, the Veteran stated that he injured his lumbar spine on a parachute jump and that there was also a cumulative effect on his back from his many parachute jumps.  He also contended that his lumbar spine disability was related to his service-connected left hip disability.  The July 2008 VA-authorized examiner diagnosed lumbar spasm/ strain.  She also wrote, "The subjective factors are history of parachuting injury.  The objective factors are positive for pain on repetitive use."

Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The July 2008 VA-authorized examiner noted the parachute jumps but did not opine as to whether the current back disability was related to injury from the parachute jump or anything else in service, and did not offer an opinion as to whether the current back disability is caused or aggravated by service connected left hip or cervical spine disability.  Consequently, remand is warranted for a new VA examination to address these questions.

Accordingly, the claim for entitlement to service connection for lumbar spine disability is REMANDED for the following action:

Schedule the Veteran for a VA examination as to the etiology of his lumbar spine disability.  All necessary tests should be conducted.

The claims file must be sent to the examiner for review.

The examiner should indicate whether it is as least as likely as not (50 percent probability or more) that the Veteran's lumbar spine disability is related to parachute jump injury or anything else in service.

The examiner should also indicate if the current disability is caused or aggravated by service connected left hip or cervical spine disabilities.  If the examiner finds that lumbar spine disability is aggravated by left hip and/or cervical spine disability, the examiner should indicate the baseline level of severity of the lumbar spine disability before the onset of aggravation.

A complete rationale should accompany each opinion provided.

The examiner is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account, along with the other evidence of record, in formulating the requested pinions.

If upon completion of the above action any benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


